DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 11, and 18 of U.S. Patent No. 11171876 (hereinafter “the ‘876 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower in scope and thus read on the instant claims as detailed below.

Regarding claim 1, the ‘876 patent discloses a system for providing a multi-client network service (Claim 1, Lines 1-2), the system comprising: 
an at least one server in a demilitarized zone including an at least one processor and a non-transitory computer-readable medium including computer-executable program instructions, the server communicating with one or more remote client devices (Claim 1, Lines 3-7), and 
wherein, when the computer-executable program instructions are executed by the at least one processor, the at least one processor of the at least one server: 
receives a plurality of requests to join a multi-client network service from one or more new client devices (Claim 1, Lines 11-12); 
obtains a load metric of the multi-client network service, wherein the load metric characterizes at least a minimal number of connections or a minimal traffic load on the multi-client network service (Claim 1, Lines 15-18); 
analyzes a demand in the multi-client network service over time to predict a future load demand in the multi-client network service (Claim 1, Lines 19-21); 
individually and independently issues at least one timestamp to the new one or more new client devices, the at least one timestamp having an expiration time, the expiration time being extended by the at least one processor upon receiving, from the one or more new client devices, one or more retry requests to join the multi-client network service (Claim 1, Lines 22-30); 
allows the one or more client devices to join the multi-client network service, based on the at least one timestamp of the one or more new client devices, and in response the load metric of the multi-client network service meeting or being below a threshold load value (Claim 1, Lines 32-38); and 
selects at least one of one or more designated servers for the one or more new client devices to connect to (Claim 1, Lines 39-43).

Regarding claim 2, the ‘876 patent discloses the system of claim 1, where the at least one processor of the at least one server: 
causes delivery of a wait message to at least one of the one or more new client devices, in response to the load metric of the multi-client network service being above the threshold load value (Claim 1, Lines 32-34); and 
keeps the at least one of the one or more new client devices in a wait mode for a predetermined period or until the load metric of the multi-client network service changes to meet or be below the threshold value (Claim 1, Lines 35-38).

Regarding claim 3, the ‘876 patent discloses the system of claim 1, where the at least one processor of the at least one server: 
distinguishes the one or more new client devices between one or more new-to-session client devices that have previously joined the multi-client network service, and one or more new-to-network client devices that have not previously joined the multi-client network service (Claim 1, Lines 12-14).

Regarding claim 4, the ‘876 patent discloses the system of claim 1, where the at least one processor of the at least one server: 
obtains a load metric of the one or more designated servers of the multi-client network service, wherein the load metric characterizes at least a minimal number of connections or a minimal traffic load on the multi-client network service (Claim 1, Lines 15-18).

Regarding claim 7, the ‘876 patent discloses the system of claim 4, where the number of the one or more designated servers in the multi-client network service may be dynamically increased in response to an increased load on the multi-client network service (Claim 11).

Regarding claim 10, the ‘876 patent discloses a computer implemented method for providing a multi-client network service (Claim 3, Line 1), the method comprising: 
receiving, a plurality of requests to join a multi-client network service from one or more new client devices (Claim 3, Lines 7-9); 
obtaining, a load metric of the multi-client network service, wherein the load metric characterizes at least a minimal number of connections or a minimal traffic load on the multi-client network service (Claim 3, Lines 11-14); 
analyzing, a demand in the multi-client network service over time to predict a future load demand in the multi-client network service (Claim 3, Lines 15-17); 
issuing, at least one timestamp to the one or more new client devices, the at least one timestamp having an extendible expiration time upon receiving from the new one or more client devices, one or more retry requests to join the multi-client network service (Claim 3, Lines 18-26); 
allowing, the one or more new client devices to join the multi-client network service, based on the at least one timestamp of the one or more new client devices and in response to the load metric of the multi-client network service meeting or being below a threshold load value (Claim 3, Lines 28-34); and 
selecting, at least one of one or more designated servers for the one or more new client devices to connect to (Claim 3, Lines 35-39). 

Regarding claim 11, the ‘876 patent discloses the method of claim 10, further comprising: 
causing, delivery of a wait message to at least one of the one or more new client devices, in response to the load metric of the multi-client network service being above the threshold load value (Claim 3, Lines 28-30); and 
keeping, the at least one of the one or more new client devices in a wait mode for a predetermined period or until the load metric of the multi-client network service changes to meet or be below the threshold value (Claim 3, Lines 31-34).

Regarding claim 12, the ‘876 patent discloses the method of claim 10, further comprising: 
distinguishing, the one or more new client devices between one or more new-to-session client devices that have previously joined the multi-client network service, and one or more new-to-network client devices that have not previously joined the multi-client network service (Claim 3, Lines 9-10).

Regarding claim 13, the ‘876 patent discloses the method of claim 10, further comprising: 
obtaining, a load metric of the one or more designated servers of the multi-client network service, wherein the load metric characterizes at least a minimal number of connections or a minimal traffic load on the multi-client network service (Claim 3, Lines 11-14).

Regarding claim 16, the ‘876 patent discloses the method of claim 13, further comprising: 
dynamically increasing the number of the one or more designated servers in the multi-client network service in response to an increased load on the multi-client network service (Claim 11).

Regarding claim 19, the ‘876 patent discloses a non-transitory computer-readable storage medium having embodied thereon a program, the program being executable by a processor to perform a method for providing a multi-client network service (Claim 18, Lines 1-4) comprising:
receiving, a plurality of requests to join a multi-client network service from one or more new client devices (Claim 18, Lines 8-9); 
obtaining, a load metric of the multi-client network service, wherein the load metric characterizes at least a minimal number of connections or a minimal traffic load on the multi-client network service (Claim 18, Lines 12-15);
analyzing, a demand in the multi-client network service over time to predict a future load demand in the multi-client network service (Claim 18, Lines 16-18);
issuing, at least one timestamp to the one or more new client devices, the at least one timestamp having an extendible expiration time upon receiving from the new one or more client devices, one or more retry requests to join the multi-client network service (Claim 18, Lines 19-26);
allowing, the one or more new client devices to join the multi-client network service, based on the at least one timestamp of the one or more new client devices and in response to the load metric of the multi-client network service meeting or being below a threshold load value (Claim 18, Lines 35-39); and
selecting, at least one of one or more designated servers for the one or more new client devices to connect to (Claim 18, Lines 35-39).

Regarding claim 20, the ‘876 patent discloses the non-transitory computer-readable storage medium of claim 19, where the method performed by the program further comprises:
causing, delivery of a wait message to at least one of the one or more new client devices, in response to the load metric of the multi-client network service being above the threshold load value (Claim 18, Lines 28-30); and
keeping, the at least one of the one or more new client devices in a wait mode for a predetermined period or until the load metric of the multi-client network service changes to meet or be below the threshold value (Claim 18, Lines 31-34).

Claims 5-6, 8-9, 14-15, and 17-18 inherit this rejection by virtue of dependency on claims 1 and 10. 

Examiner’s Note
There is no prior art rejection for claims 1-20. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (from parent application 17/030188): 
U.S. Patent No. 8392578 (Donovan et al.) -  A method for delaying users from accessing a service via the world wide web in an orderly manner.  A timestamp designating a time the user requested the service is provided to the user where the retry rate is determined based on the timestamp and system capacity. 
U.S. Patent Application Publication No. 2015/0375113 (Justice et al.) – A method for optimizing allocation of client devices to different available data centers and servers to maintain a satisfactory user experience while balancing costs and resource usage. 
U.S. Patent Application Publication No. 2016/0301617 (Peterson et al.) – A method for identifying two or more bandwidth demands, determining that the two or more bandwidth demands require a bandwidth prioritization, and prioritizing at least one of the bandwidth demands. 
U.S. Patent Application Publication No. 2018/0234319 (Suri et al.) – A method for delaying a first upload request when it is estimated, based on historical latency data, that a latency of the network indicates congestion. 
U.S. Patent Application Publication No. 2009/0222573 (Grossner et al.) – A method for controlling application layer message traffic at a central resource whereby a backoff message is sent to a gateway associated with a remote web service client to slow application layer message traffic to the central resource. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452